
	

113 HR 2554 IH: To increase water storage availability at the New Melones Reservoir to provide additional water for areas served below the reservoir, and for other purposes.
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2554
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Denham introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To increase water storage availability at the New Melones
		  Reservoir to provide additional water for areas served below the reservoir, and
		  for other purposes.
	
	
		1.Warren Act contract
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Interior
			 shall develop and offer to the Oakdale Irrigation District and the South San
			 Joaquin Irrigation District (hereafter in this section referred to as the
			 districts) a contract enabling the districts to collectively
			 impound and store up to 100,000 acre-feet of their superior Stanislaus River
			 water rights in the New Melones Reservoir in accordance with the terms and
			 conditions of sections 1 through 3 of the Act of February 21, 1911 (43 U.S.C.
			 523–525; commonly known as the Warren Act).
			(b)Terms and
			 conditionsThe terms and conditions of any contract entered into
			 under subsection (a) shall—
				(1)be for a term of
			 not less than 10 years; and
				(2)expressly provide
			 that—
					(A)the districts may use any water impounded
			 and stored in the New Melones Reservoir for any legal purpose under California
			 law, including use within the boundaries of either district, transfer to and
			 reasonable and beneficial use by a person or entity not located within the
			 boundaries of either district, and for instream use in the Stanislaus River,
			 the San Joaquin River, or the Sacramento-San Joaquin River Delta; and
					(B)any water impounded and stored by either
			 district shall not be released or withdrawn if the storage level of the New
			 Melones Reservoir is below 1,000,000 acre-feet, but in such event the impounded
			 and stored water shall be retained in the New Melones Reservoir for use by the
			 districts in the following year, subject to the same 1,000,000 acre-foot
			 minimum storage requirement, and without additional payment being
			 required.
					(c)Conservation
			 accountAny water impounded
			 and stored in the New Melones Reservoir by either district under the contract
			 shall not be considered or accounted as water placed in the districts’
			 conservation account, as that account is defined and explained in the August
			 30, 1988 Stipulation and Agreement entered into by and between the Bureau of
			 Reclamation and the districts.
			
